                    1 BRUCE C. YOUNG, ESQ., NV Bar # 5560
                      PAIGE S. SHREVE, ESQ., NV Bar # 13773
                    2 LEWIS BRISBOIS BISGAARD & SMITH LLP
                      6385 S. Rainbow Boulevard, Suite 600
                    3 Las Vegas, Nevada 89118
                      TEL: 702.893.3383
                    4 FAX: 702.893.3789
                      Bruce.Young@lewisbrisbois.com
                    5 Paige.Shreve@lewisbrisbois.com
                      Attorneys for Defendant
                    6 Urgent Care Nevada, LLC

                    7

                    8                                    UNITED STATES DISTRICT COURT

                    9                                        DISTRICT OF NEVADA

                   10

                   11 LAKIYA BRINSON, an Individual,                   CASE NO. 2:19-cv-01155-RFB-DJA

                   12                      Plaintiff,

                   13             vs.                                  STIPULATION AND ORDER FOR
                                                                       EXTENSION OF TIME FOR
                   14 URGENT CARE NEVADA, LLC, a Domestic              DEFENDANT TO ANSWER OR
                      Limited-Liability Company; DOES I-X; and         OTHERWISE RESPOND TO
                   15 ROE CORPORATIONS I-X,                            PLAINTIFF’S COMPLAINT

                   16                      Defendants.                 [FIRST REQUEST]

                   17
                                 IT IS HEREBY STIPULATED AND AGREED, by and between Plaintiff LAKIYA
                   18
                        BRINSON (“Plaintiff”) and Defendant URGENT CARE NEVADA, LLC (“Defendant”), by and
                   19
                        through their respective counsel of record Jenny L. Foley, Ph.D., Esq. of HKM EMPLOYMENT
                   20
                        ATTORNEYS, LLP, and Bruce C. Young, Esq. of the law firm LEWIS BRISBOIS BISGAARD
                   21
                        & SMITH LLP, as follows:
                   22
                        ///
                   23
                        ///
                   24
                        ///
                   25
                        ///
                   26
                        ///
                   27
                        ///
                   28
LEWIS
BRISBOIS
BISGAARD
& SMITH LLP             4834-0552-8736.1
ATTORNEYS AT LAW
                    1            Counsel for Defendant is currently preparing for trial in the matter of Hughes v. Southern

                    2 Hills Medical Center, LLC, Case No. 2:16-cv-01997-JAD-BNW, which is scheduled to begin on

                    3 August 27, 2019. Based on the date of service, Defendant’s response to Plaintiff’s Complaint is

                    4 due on August 28, 2019. In order to allow counsel for Defendant sufficient time to investigate the

                    5 facts and prepare an appropriate response to the Complaint, the Parties have agreed to stipulate to

                    6 extend the time for Defendant to respond to Plaintiff’s Complaint until September 13, 2019.

                    7            This extension is not sought for any improper reason or for the purpose of delay.

                    8 DATED this 16th day of August, 2019.                    DATED this 16th day of August, 2019.

                    9 LEWIS BRISBOIS BISGAARD & SMITH LLP                     HKM EMPLOYMENT ATTORNEYS, LLP
                   10
                        By /s/ Bruce C. Young, Esq.                           By /s/ Jenny L. Foley, Ph.D., Esq.
                   11     Bruce C. Young, Esq.                                   Jenny L. Foley, Ph.D., Esq.
                          Paige S. Shreve, Esq.                                  Marta D. Kurshumova, Esq.
                   12     6385 S. Rainbow Boulevard, Suite 600                   1785 East Sahara, Suite 325
                          Las Vegas, Nevada 89118                                Las Vegas, Nevada 89104
                   13     Attorneys for Defendant                                Attorneys for Plaintiff Lakiya Brinson
                   14     Urgent Care Nevada, LLC

                   15
                                                                      ORDER
                   16
                                 Pursuant to the Stipulation of the Parties, and good cause appearing therefore:
                   17
                                 IT IS HEREBY ORDERED, ADJUDGED AND DECREED that Defendant’s response to
                   18
                        Plaintiff’s Complaint shall be filed on or before September 13, 2019.
                   19                       19th           August
                                 DATED this _____ day of __________2019.
                   20

                   21
                                                                       _______________________________________
                   22                                                  UNITED STATES DISTRICT COURT JUDGE

                   23

                   24

                   25

                   26

                   27

                   28
LEWIS
BRISBOIS
BISGAARD
& SMITH LLP
ATTORNEYS AT LAW        4834-0552-8736.1                                  2
